PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of						:
Zhu, et al. 				           			:
Application No. 15/944,340				            	:        DECISION ON PETITION
Filed: April 3, 2018						:
Attorney Docket No. CSU.P.2.US



This is a decision on the petition under 37 CFR 1.137(a), filed December 31, 2020, to revive the above-identified application. 

The petition is GRANTED. 

The application became abandoned for failure s to timely pay the issue fee on or before December 21, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed September 21, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on December 22, 2020. The Office mailed a Notice of Abandonment on January 6, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B – Fee(s) Transmittal form with the issue fee payment of $250.00, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET